Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-20 are allowed, renumbered to claims 1-10, respectively.

The following is an examiner’s statement of reasons for allowance:

Aoki et al. (US 2006/0262807 A1) discloses a technology for, in a control system utilizing serial communication that controls a motor and the like for driving a machine tool or an industrial robot, communicating emergency-stop information so that a motor or the like is immediately stopped in an emergency and power is cut off (paragraph 1), wherein an emergency stop line is provided separately from  a communication system line, a dedicated emergency-stop-signal transmitting and receiving cable including an emergency stop button (paragraph 4).

CN 106502230 A discloses an industrial control device configured to monitor station data and when abnormal state is determined, staff presses an abnormal state button to immediately stop operation (paragraph 13).

Bordegnoni et al. (US 2018/0157239 A1) discloses a portable safety control device for use with a portable electronic device to communicate with industrial machine. The control device includes a body having gripping portion for engagement by a human hand and a supporting portion for engagement with the portable electronic device. In one example, separate enabling and emergency stop switches are positioned on the body proximate the gripping portion within reach of the hand engaged with the gripping portion, and is configured for ease of use by left or right-handed users. The supporting portion is configured and oriented to rest on the forearm of an operator. A control circuit is used to communicate with both the portable electronic device and the industrial machine controller (Abstract).

Fischer (US 2019/0187658 A1) discloses a method operates an industrial control system, which includes at least one stationary control device and at least one control-technology-based manual operator-control instrument, which can be carried by an operator-control person. In at least one of the manual operator-control instruments, at least one data-technology-based identifier is resident, which represents at least the respective hardware version and the respective software status of the respective manual operator-control instrument. The mode of response of the respective control device or of the entire control system in relation to reliability or non-reliability of the establishment of a control-technology-based interaction, in relation to functional response during an active control-technology-based interaction and in relation to functional response in connection with a termination of a control-technology-based interaction between the respective control device and the manual operator-control instrument is determined or influenced in dependence on this data-technology-based identifier. In addition, a correspondingly constructed control system is specified (Abstract).

Prior arts of record disclose method and system for controlling industrial machines and to provide a second dedicated communication path for transmitting stop signal.
Regarding claim 11, prior arts of record fail to disclose “satisfying a first condition which is a condition in which the industrial machine is in the manual operation mode is required to satisfy the connection establishment condition, and the operation mode of the industrial machine is able to be switched by a transmission of the instruction to switch the operation mode via the first wireless communication route”, in combination with other claimed limitations.

Regarding claim 20, prior arts of record fail to disclose “satisfying a first condition which is a condition in which the industrial machine is in the manual operation mode is required to satisfy the connection establishment condition, and the operation mode of the industrial machine is able to be switched by a transmission of the instruction to switch the operation mode via the first wireless communication route”, in combination with other claimed limitations.

Dependent claims 12-19 are allowable based on their dependency on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645